DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with grammatical mistakes and refer to elements which cannot readily be identified.  For example, in claim 1, line 3, “a circular shaft” (11) is recited.  However, it is unclear as to how this defines a “shaft”, per se.  Element 11, as disclosed appears to be a tool housing, not a shaft.  The element doesn’t even comprise the claimed configuration being “shaft-like”.  The housing is rounded and appears to be ergonomically formed.  Claim 1 is indefinite since “the bottom” on line 3 lacks proper antecedent basis.  From the drawings, it is unclear as to how element 111 defines a convex shaft, as claimed.  On line 6 of claim 1, “a convex portion” (13) is recited.  It cannot be understood how this defines a convex portion on a side of circular shaft 11.  On lines 8 and 9, what defines “an inertial direction of rotation”, per se?  This is unclear.  On the last two lines, the recitation of “the machine tool main body pushing the first button to the finger pressed thereon along the inertia direction” is vague 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starr 3,396,417.
As best understood from the claims, Starr 3,396,417 discloses a machine tool including a main body 10, a “circular shaft” including two hollow shells 24a, 24b which is “cylindrical”, or equivalent to the disclosed housing having a convex shaft 28a, 28b disposed at the bottom and having an opening 28c for receiving tool part 20; a grip portion 12 disposed on a side of the “circular shaft”; and a convex portion 26a disposed on a side of the circular shaft receiving motor 50, transmission module 51 having a shaft 46; a first button 40 disposed on a side of the circular shaft and located in “an inertial direction of rotation” of the machine tool main body during operation, as broadly claimed, when a user is pressing the first button with the finger to cause the machine tool main body to drive the tool part to operate continuously, the machine tool main body pushing the first button to the finger pressed thereon along the inertia direction, as best understood, further comprising a second button 58, a power module 36 in the grip portion 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Starr 3,396,417.
Starr 3,396,417 lacks the second button controlling the motor speed.  It is notoriously well known in power tool operation to provide an on/off button in addition to a second button for controlling motor speed.  It would have been obvious to one skilled in the art to modify the operation of the second button of Starr 3,396,417 to adjust motor speed as opposed to fluid delivery since to do so provides no new and unexpected results, and such operation is typical of power tool design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A SMITH/               Primary Examiner, Art Unit 3731